        Case 1:21-cv-00049-SKO Document 7 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL W. RANNELS,                              Case No.: 1:21-cv-00049-SKO (PC)

12                       Plaintiff,
                                                      ORDER TO SHOW CAUSE WHY MOTION
13           v.                                       TO PROCEED IN FORMA PAUPERIS
                                                      SHOULD NOT BE DENIED
14    SMITH, et al.,
                                                      21-DAY DEADLINE
15                       Defendants.
16

17          Plaintiff Daniel W. Rannels moves the Court to proceed in forma pauperis in this action.

18   (Doc. 2.) According to the certified account statement submitted by the California Department of

19   Corrections and Rehabilitation, Plaintiff has received, on average, monthly deposits of

20   approximately $400 to his inmate trust account over the past six months, and he currently has

21   $1,337.32 in his account. (Doc. 6) This is more than enough to pay the $402 filing fee in this

22   action. Therefore, Plaintiff must show why he is entitled to proceed in forma pauperis.

23          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

24   116 (9th Cir. 1965). While a party need not be completely destitute to proceed in forma pauperis,

25   Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “‘the same even-handed

26   care must be employed to assure that federal funds are not squandered to underwrite, at public

27   expense, either frivolous claims or the remonstrances of a suitor who is financially able, in whole

28   or in material part, to pull his own oar.’” Doe v. Educ. Enrichment Sys., No. 15-cv-2628-MMA-
        Case 1:21-cv-00049-SKO Document 7 Filed 01/15/21 Page 2 of 2


 1   MDD, 2015 U.S. Dist. LEXIS 173063, *2 (S.D. Cal. 2015) (quoting Temple v. Ellerthorpe, 586

 2   F. Supp. 848, 850 (D.R.I. 1984)). Hence, “the court shall dismiss the case at any time if the court

 3   determines that the [plaintiff’s] allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

 4            Plaintiff appears to have adequate funds to pay the filing fee for this action in full.

 5   Accordingly, the Court ORDERS Plaintiff, within 21 days of the date of service of this order, to

 6   show cause in writing why his motion to proceed in forma pauperis should not be denied. Failure

 7   to respond to this order may result in a recommendation that this action be dismissed for failure to

 8   obey a court order.

 9
     IT IS SO ORDERED.
10

11   Dated:     January 14, 2021                                     /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          2
